P'lLE-D
                                                                   IN THE GOUKr Cf ArPr.'.i
                                                                     AT SAN ANfONIG. TEX-;,";

                                                                     2015 NOV-2 PMli:37
                            Cause No. 2015CV07326

Barton Wade and Mary Wade               §        In the Fourth Distri(
and all Occpants                    §                                      e.HOiiLE.CLrnK
               Appellant  §
                                    §
V.                                   §            Court of Appeals
                                     §
SABR MORTGAGE LOAN                  §
2008 - 1 REO SUBSIDIARY LLC          §
                Appellee             §            San Antonio, Texas


      Appellants Motion for Extension of Time to File Notice of Appeal



      Appellant, Barton Wade files this Motion for Extension of Time to File

Notice of Appeal pursuant to Tex. R. App. P. 26.3 and would respectfully show:

     Appellant is appealing from a Final Judgement signed by the Bexar County

Court No. 10, on 17 September, 2015, in the case styled SABR MORTGAGE

LOAN 2008-1 REO SUBSIDIARY - LLC v. Barton Wade and Mary Wade and

All Occupants, 7530 Buckboard, CauseNo. 2015CV03726. The deadline to file

the Notice ofAppeal was 18 October, 2015. The Notice ofAppeal is filed in the

trial court on 2 November, 2015. Appellant seeks an extension of time until 02

November, 2015 to file the Notice of Appeal.

     This extension oftime is necessary because, as a result of family and health

issues, namely caring for my elderly mother, her health issues, as well as my own
health issues and being difficult to find proper care through the VA Health system,

for myself, I have found it extremely difficult, at best, to devote the time needed to

research and prepare for an Appeal. To that end I was not certain I would be able

to file for an Appeal, because of these issues (I would not have if I could not

devote the time needed to prepare). However, I have recently been able to find

permanent help for the family issues and am confidant my health issues will be

resloved shortly. This extension of time is not sought for the purposes of delay,
but


so that justice may be done.

      For these reasons. Appellant respectfully requests that the Court grant this

motion and extend the deadline to file the Notice of Appeal until 02 November,

2015. Appellantalso requests all other relief to which Appellant is justly entitled.

                                    Respectfully submitted.



                                        Barton Wade
                                        7530 Buckboard
                                        San Antonio, Texas, 78227


                                    Verification


STATE OF TEXAS                          §
                                        §
COUNTY OF BEXAR                          §
      BEFORE ME, the undersigned notaiy public, on this day personally

appeared Barton Wade, who, being duly sworn, stated that he has read this motion

and that the statements therein are within his personal knowledge and are true and

correct.



                         Barton Wade




      SUBSCRIBED AND SWORN TO BEFORE ME this thi                 AJ.         day of

      ^2015.



                                               tiblic in and for the State of Texas




                           Certificate of Conference

      I certify that I conferred with counsel for Appellee regarding this motion

and that Appellee is opposed to this motion.



                                               Barton Wade
       w   •




               r\                                                                                                             Certificate of Service


      I certify that on 2 November, 2015, I Emailed and Faxed a copy of this

motion to the following counsel:

      Israel Saucedo
      Parkway Office Center, Suite 900
      14160 N. Dallas Parkway
      Dallas, Texas 75254
      Phone 214 635 2650
      Fax   214 635 2686
      Counselfor Appellee


                                                      Barton Wade